Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Oath/Declaration
2.       For the record, the Examiner acknowledges that the Oath/Declaration submitted   on 08/31/2018 has been received.

    Information Disclosure Statement
3.       The information disclosure statements (IDS) submitted on 04/22/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly an initialed and dated copy of Applicant's IDS form SB08 filed 04/22/2020 is attached to the instant Office action. 
 Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the  applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
          ABSTRACT
5.         Applicant is reminded of the proper content of an abstract of the disclosure.
 A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
                                                                   Drawings
6.         The drawing FIG 1, 2a, 2b, 3, 4a-4c are objected to under 37 CFR 1.83(a) because, it failed to show the structural details as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).
        The drawings FIG 1, 2a, 2b, 3, 4a-4c are objected to because of the quality of the lines and characters. 37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
          Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to 
                                           Claim Rejections - 35 U.S.C. 101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

           Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
           Step 1
           The claims under Step 1 are directed towards a system (claims 1-8) and method (claim 9).
            Step 2A, prong 1:
           Claim 1 recites:
           A configuration system of a test device configured for testing an electronic control unit, wherein the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the system comprising:      (see 2B)
 device connected to the test device, data being transmitted electronically by the communication;        (see 2B)
          a plurality of configuration items assigned to technical functional properties of the test device and the test device and / or the communication between the connected device and the software model is configured using the technical functional properties, the configuration items being assigned a functional category, at least two of the configuration items being structured in functional panels in the configuration system;   (Mental Process using pen and paper)
        and a separate functional panel configured for at least two of the functional categories, the separate functional panel containing only configuration items whose functional categories correspond to the functional category of the functional panel,  (Mental Process using pen and paper)  
       wherein the functional panels are positioned such that the positioning takes into account the temporal and / or causal sequence of the configuration steps, (Mental Process using pen and paper)
       wherein the functional panels are adapted to be activated,  (see STEP 2B, insignificant extra-solution activity)
       wherein activating a panel results in an activation of a subset of configuration items,  (see Step 2B, insignificant extra-solution activity)   

        and wherein substantially simultaneously all other functional panels and configuration items are deactivated.    (see Step 2B, insignificant extra-solution activity)
        The limitations in claim 1 “a separate functional panel configured for…. the separate functional panel containing……”, “the functional panels are positioned such that the positioning takes into account……” fall under the Mental Process enumerated category of abstract ideas because it could be "performed by human", i.e. mental process that require human to use a physical aid (e.g., pen or paper or a slide rule) to perform the claim limitations. Since, separating the functional panel that is configured for two functional categories and positioning the functional panels temporally or casually can be done using pen and paper without a computer under the mental process grouping of abstract ideas. Moreover, claim limitation “configuration items assigned to technical functional properties of the test device…. the configuration items being assigned a functional category…. two of the configuration items being structured in functional panels……” fall under the Mental Process enumerated category of abstract ideas because it could be "performed by human". Since, assigning configuration items to the functional properties of the test device and to the functional category and structure the configuration items in functional panels can be done using pen and paper. Accordingly, at step 2A, prong one, the claim is found to recite a judicial exception and is drawn to an abstract idea.
Step 2A, Prong 2:
         This judicial exception is not integrated into a practical application because the claim language only recites elements that can practically be performed in the human mind, with or without the use of a physical aid such as pen and paper, the limitations fall within the mental process grouping. Claim 1 has no additional limitations that integrate the abstract idea into a practical application. The first limitation in claim 1 “A configuration system of a test device configured for testing an electronic control unit, wherein the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator” is recitation of using a generic computer components that does not impose any meaningful limitation on practicing the abstract idea. Moreover, the second claim limitation “a software model of a technical system is executed on the test device and the software model communicates via an input / output interface of the test device with a device connected to the test device…” is recitation of using a generic computer components that does not impose any meaningful limitations on practicing the abstract idea. The last three limitations recite as insignificant extra-solution activity and do not impose any meaningful limitations on practicing the abstract idea.
          Step 2B:
          The claim as a whole does not include any further additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with in the Step 2A, Prong Two analysis, with respect to integration of the abstract idea into a practical application, the additional element 
       Independent Claim 9 is similar to claim 1 and therefore is rejected under the same rationale as stated above.
        Claims 2-8 are rejectable as a Judicial Exception (JE) since they do not add significantly more than the abstract idea or a practical application. 
       Claims 2, 3 and 4 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 2 “the functional category defines the technical context of the configuration items…” claim 3 “the configuration items are assigned one or more of the functional categories….” and claim 4 “the positioning of the functional panels is….” are recitation of mental process (can be performed using pen and paper) and do not amount to significantly more than the abstract idea.
       Claims 5 and 6 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 5 “the configuration system is configured 
       Claims 7 and 8 are dependent on independent claim 1 and includes all the limitations of claim 1. The limitations of claim 7 “new functional category is assigned to a configuration item” and claim 8 “a configuration item is assigned a first and a second functional category, and the configuration system is configured to activate the functional panel…” are recitations of insignificant extra-solution activity to the judicial exception. Therefore, the claims do not amount to significantly more than the abstract idea.
        Therefore, the claims 1-9 are not patent eligible.
       
 Claim Rejections - 35 USC § 102
8.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (Patent No: US10423571B2) (hereinafter Fischer).
          Regarding claim 1, Fischer teaches A configuration system of a test device configured for testing an electronic control unit, wherein the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the system comprising: (Fischer disclosed in col. 1 lines 32-35: “hardware-in-the-loop simulation (HIL are largely separated from the hardware-oriented program simulation) and rapid control prototyping (RCP) are known for testing control units. In the HIL simulation, an electronic control unit is connected to a test device (HIL simulator). In col. 12 lines: 22-24: Test device 100 (in Figure) can be, e. g., a “hardware-in-the-loop” (HIL simulator). . Test device 100 can also be a “rapid control prototyping (RCP) system”. Therefore, Fischer disclosed about the configuration system where electronic control unit is connected to a test device (HIL simulator or RCP) for testing control units).
          a software model of a technical system is executed on the test device and the software model communicates via an input / output interface of the test device with a device connected to the test device, data being transmitted electronically by the communication (Fischer disclosed in col. 12 lines 8-13: “a test device 100 (in Figure) in which a software model 103 of a technical system is executed in a computing unit 105, wherein the software model or the computing unit communicates via an input/output interface 102 of the test device and an internal data connection 107 with a device 110 connected to the test device”. Fischer taught the whole claimed limitation).
a plurality of configuration items assigned to technical functional properties of the test device and the test device and / or the communication between the connected device and the software model is configured using the technical functional properties, the configuration items being assigned a functional category, at least two of the configuration items being structured in functional panels in the configuration system (The synonyms of functional property is  a set sequence of steps, part of larger computer program, procedure, routine, subprogram, subroutine etc. For purposes of applying prior art and to facilitate compact prosecution, Examiner will construe the synonym of claim limitation’s technical terms. The prior art Fischer disclosed in col. 12 lines 24-30: “The test device can also be a device, however, that is suitable for executing HIL tests or RCP tests in that a model of a technical system can be executed in the test device and this model can exchange data via input/ output interfaces with a device under test, e.g., a control unit, connected to the test device, wherein particularly the response of the test device to the data”; In col. 3 lines 25-36: “for configuring a real or virtual electronic control unit, a control unit software is executed on the control unit, and the control unit software comprises a basic software layer, and the basic software is configured by means of a module configuration file by setting values of parameters, the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place.” In col. 4 lines 36-39: “The module definition file contains the identifiers or names of the configurable parameter. Furthermore, the module 
        and a separate functional panel configured for at least two of the functional categories, the separate functional panel containing only configuration items whose functional categories correspond to the functional category of the functional panel (Fischer disclosed in col. 3 lines 29-43: “the basic software is configured by means of a module configuration file by setting values of parameters, the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is 
        wherein the functional panels are positioned such that the positioning takes into account the temporal and / or causal sequence of the configuration steps (Fischer disclosed in col. 3 lines 30-43: “the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place, the steps are: automatically comparing the first module definition file with the second module definition file and determining identifiers of 
        wherein the functional panels are adapted to be activated (Fischer disclosed in col. 3 lines 36-37: “The module definition file contains the identifiers or names of the configurable parameter”. In col. 7 lines: 30-58, it has been described how the conversion (container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted) happens during the execution of the conversion logic in the active module configuration. It has been stated in col. 8 lines 51-53: The configuration data that contains containers, parameters, etc. can only be read and edited with the active module configuration”. Therefore, it is inherent that the functional panels which is identifiers or configurable parameter get activated in active module configuration during the execution of the conversion logic);
        wherein activating a panel results in an activation of a subset of configuration items (Fischer discussed (in col. 7 lines: 30-58) that functional panels which is identifiers or configurable parameter get activated in active module configuration during the execution of the conversion logic. During conversion the container, parameter values are copied from the source parameter to the target parameter, and the source parameter is Fischer mentioned (in col. 8 lines 51-53) that the configuration data that contains containers, parameters, etc. can only be read and edited with the active module configuration. Therefore, it is inherent that activating the functional panel eventually results in activation of configuration items or parameters during the execution of the conversion logic);
        wherein the subset of the configuration items and the activated functional panel have the same functional categories (Fischer disclosed in col. 7 lines: 36-51: “During the execution of the conversion logic all containers are processed in the source configuration. The name and description, etc. of the new container is taken over from the source container. It is marked on the source container (persistently) that it has been converted, and the container newly created for this is also saved. In the next step, all parameters of the source container are processed. If a parameter with the same name and the same form exists in the definition of the newly created target container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted”. Therefore, when parameter values are copied from the source parameter to the target parameter, it means the configuration items or parameters in the source container and the activated functional panel (configurable parameter get activated in active module configuration during the execution of the conversion logic) have the same functional categories or common attributes);
        and wherein substantially simultaneously all other functional panels and configuration items are deactivated (Fischer disclosed in col. 4 lines 24-35: a Fischer discussed that a switch can be made for active and inactive configuration, it means deactivation happens simultaneously for the other functional panels or configuration items (parameters, containers etc)).
        Regarding claim 2, Fischer teaches The configuration system according to claim 1, wherein the functional category defines the technical context of the configuration items to be configured (Fischer disclosed in col. 3 lines 25-43: “for 
       Regarding claim 3, Fischer teaches The configuration system according to claim 1, wherein the configuration items are assigned one or more of the functional categories device, input / output interface, task, project, functions, signal chain, bus, multiprocessor/multicore, and build (For purposes of applying prior art and to facilitate compact prosecution, Examiner will construe claim language as “the configuration items are assigned one or more of the functional categories device, input / output interface, task, or functions”. Since the claim language says one or more of the functional categories, it means the configuration items are assigned to either one or more of the functional categories (as mentioned in the claim). The prior art Fischer disclosed in col. 2 lines 10-18: the mass-produced control unit is tested as part of a hardware-in-the-loop test (HIL). 
Fischer teaches The configuration system according to claim 1, wherein the positioning of the functional panels is partially or completely one after the other, next to each other or one above the other (Fischer disclosed in col. 3 lines 30-43: “the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place, the steps are: automatically comparing the first module definition file with the second module definition file and determining identifiers of automatically convertible parameters and identifiers of non-automatically convertible parameters, wherein automatically convertible parameters are those whose identifiers are contained in both the first and second module definition file”. Moreover, in col. 7 lines: 36-51: “During the execution of the conversion logic all containers are processed in the source configuration. The name and description, etc. of the new container is taken over from the source container. It is marked on the source container (persistently) that it has been converted, and the container newly created for this is also saved. In the next step, all parameters of the source container are processed. If a parameter with the same name and the same form exists in the definition of the newly created target container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted”. Therefore, it is inherent that conversion or replacing of first module definition file to second module definition file, identifiers with configurable parameters get converted from first to second module definition file. When parameter values are copied from the source parameter to the 
           Regarding claim 5, Fischer teaches The configuration system according to claim 1, wherein the configuration system is configured to transmit configuration data to the test device (Fischer disclosed in col. 5 lines 18-35: “the architecture of the functional software is defined during system design. This is done by defining software components and distributing them to the control units. During control unit development, software components of the application layer are designed and implemented and the basic software and the runtime environment are configured. Using the configuration, the developer determines the basic software scope required for his project and he can optimize the entire control unit software. As a result of the configuration, he obtains a control unit configuration. Based on the unit configuration, the basic software for the control unit software is generated”. In col. 12 lines 24-33: “The test device can also be a device, however, that is suitable for executing HIL tests or RCP tests in that a model of a technical system can be executed in the test device and this model can exchange data via input/ output interfaces with a device under test, e.g., a control unit, connected to the test device, wherein particularly the response of the test device to the data which result from the software model and are transmitted to the control unit, e.g. in the form of electrical signals, is analyzed with this data exchange”. From the above discussion, it is clear that configuration data from the control unit configuration (where a developer determines the basic software scope and optimize the entire control unit 
            Regarding claim 6, Fischer teaches The configuration system according to claim 1, wherein the transmission is performed using a code generation and a compilation of the functional properties of the configuration items, wherein in the generated code and / or in the compiled code, the code associated with different configuration items of the same functional category is simultaneously generated, compiled and / or transmitted (Fischer disclosed in col. 3 lines 1-8: “Program code generation for the serial software of the control unit is carried out from the module configurations (and possibly also further configuration data). Code generation generally only works optimally if the particular module configurations conform to the particular module definition. There are applications in which the module definitions are exchanged”. In col. 4 line 61-67: “A control unit configuration with basic software modules, a plurality of module configurations are required as input for a code generator each of which must correspond to the module definitions of the particular manufacturers (or must correspond to the module definitions that a code generator of a specific manufacturer requires)”; In col. 5 lines 58-67: “The control unit is connected to a HIL simulator or is executed as a virtual control unit in a HIL simulator. In order to test the correct functioning of the control unit and, in particular the correct functioning of the control unit software present in the control unit. The efficiency and test quality of the HIL simulation are further improved by means of virtual validation and the additional use of 
           Regarding claim 7, Fischer teaches The configuration system according to claim 1, wherein a new functional category is assigned to a configuration item (Fischer disclosed in col. 4 lines 36-39: “The module definition file contains the identifiers or names of the configurable parameter. Furthermore, the module definition can also contain data types and multiplicities of the parameters”. Moreover, in col. 3 lines 27-30: “a control unit software is executed on the control unit, and control unit software comprises a basic software layer, which is configured by means of a module configuration file by setting values of parameters”. Since, control unit is connected to a test device or HIL simulator, therefore the communication between the test device and the connected device (device under test) will incorporate all the configuration items or parameters that is assigned to technical functional properties. ‘Module configuration file’ as technical functional properties (contains the identifiers of the configurable parameters) which can be assumed as functional category. Therefore, it is understood, 
         Regarding claim 8, Fischer teaches The configuration system according to claim 1, wherein a configuration item is assigned a first and a second functional category, and the configuration system is configured to activate the functional panel of the second functional category from the functional panel of the first functional category and / or highlight the configuration item in the functional panel of the second functional category (Fischer disclosed in col. 3 lines 29-43: “the basic software is configured by means of a module configuration file by setting values of parameters, the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place, the steps are: automatically comparing the first module definition file with the second module definition file and determining identifiers of automatically convertible parameters and identifiers of non-automatically convertible parameters, wherein automatically convertible parameters are those whose identifiers are contained in both the first and second module definition file”. Fischer disclosed in col. 7 lines: 36-51: “During the execution of the conversion logic all containers are processed in the source configuration. The name and description, etc. of the new container is taken over from the source container. It is marked on the source container (persistently) that it has been converted, and the container newly created for this is also saved. In the next step, all parameters of the source container are processed. If a parameter with the same name 
         Regarding claim 9, Fischer teaches A method of configuring a test device designed to test an electronic control unit via a configuration system, wherein the test device is a hardware-in-the-loop simulator or a rapid control prototyping simulator, the method comprising: (Fischer disclosed in col. 3 and lines 25-28: “a method for configuring a real or virtual electronic control unit is provided, wherein a control unit software is executed on the control unit”. In col. 1 lines 32-35: “hardware-in-the-loop simulation (HIL are largely separated from the hardware-oriented program simulation) and rapid control prototyping (RCP) are known for testing control units. In the HIL simulation, an electronic control unit is connected to a test device (HIL simulator). In col. 12 lines: 22-24: Test device 100 (in Figure) can be, e. g., a “hardware-in-the-loop” (HIL simulator). Test device 100 can also be a “rapid control prototyping (RCP) system”. Therefore, Fischer disclosed about the method of configuring a test device designed to test an electronic control unit via a configuration system where electronic control unit is connected to a test device (HIL simulator or RCP) for testing control units).
executing a software model of a technical system on the test device (Fischer disclosed in col. 12 lines 8-10: “a test device 100 (in Figure) in which a software model 103 of a technical system is executed in a computing unit 105);    
         communicating by the software model communicates via an input / output interface of the test device with a device connected to the test device, data being transmitted electronically by the communication (Fischer disclosed in col. 12 lines 10-13: the software model or the computing unit communicates via an input/output interface 102 of the test device and an internal data connection 107 with a device 110 connected to the test device”);
         providing the configuration system with a plurality of configuration items, the configuration items being assigned technical functional properties of the test device and the test device and / or the communication between the connected device and the software model being configured using the technical functional properties (Fischer disclosed in col. 12 lines 24-30: “The test device can also be a device, however, that is suitable for executing HIL tests or RCP tests in that a model of a technical system can be executed in the test device and this model can exchange data via input/ output interfaces with a device under test, e.g., a control unit, connected to the test device, wherein particularly the response of the test device to the data”; In col. 3 lines 25-36: “for configuring a real or virtual electronic control unit, a control unit software is executed on the control unit, and the control unit software comprises a basic software layer, and the basic software is configured by means of a module configuration file by setting values of parameters, the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable 
        assigning the configuration items a functional category (Fischer discussed (in col. 12 lines 24-30) that control unit is connected to a test device or HIL simulator, therefore the communication between the test device and the connected device (device under test) will incorporate all the configuration items or parameters that is assigned to technical functional properties or as functional category); 
        structuring the configuration items into functional panels (Fischer discussed (in col. 4 lines 36-39) that ‘Module configuration file’ as technical functional properties which contains the identifiers of the configurable parameters assumed as functional panels. Since, the module definition file contains the identifiers (functional panels) or names of the configurable parameter, the module definition can also contain data types and multiplicities of the parameters. Therefore, data types and multiplicities of the parameters as two configurable items being structured in functional panels in the configuration system);
providing a separate panel for each functional category, at least two of the separate panels contain only configuration items whose functional categories correspond to the functional category of the panel (Fischer disclosed in col. 3 lines 29-43: “the basic software is configured by means of a module configuration file by setting values of parameters, the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place, the steps are: automatically comparing the first module definition file with the second module definition file and determining identifiers of automatically convertible parameters and identifiers of non-automatically convertible parameters, wherein automatically convertible parameters are those whose identifiers are contained in both the first and second module definition file”. Here, it is understood that two of the module definition files as two functional categories where first module definition file is replaced by a second module definition file, then the identifiers of automatically convertible parameters are recognized. Here the conversion or replacing of first module definition file to second module definition file identifiers with configurable parameters gets converted from first to second module definition file. Therefore, the separate functional panel or identifier contains the configuration items or convertible parameters; identifier of first module definition file corresponds to the second module definition file’s functional panel or identifier); 
       and positioning the panels such that the positioning takes into account the temporal and / or causal sequence of the configuration steps, the panels being adapted to be activated (Fischer disclosed in col. 3 lines 30-43: “the scope of the configurable parameters being defined in a first module definition file which contains the identifiers of the configurable parameters, the first module definition file is replaced by a second module definition file, and a conversion of the first module configuration file into a second module configuration file takes place, the steps are: automatically comparing the first module definition file with the second module definition file and determining identifiers of automatically convertible parameters and identifiers of non-automatically convertible parameters, wherein automatically convertible parameters are those whose identifiers are contained in both the first and second module definition file”. Here, by conversion or replacing of first module definition file to second module definition file, identifiers with configurable parameters get converted from first to second module definition file. By this conversion, it is clear that functional panels or identifiers are positioned with temporal or causal sequence of the configuration steps. Moreover, Fischer disclosed in col. 3 lines 36-37: “The module definition file contains the identifiers or names of the configurable parameter”. In col. 7 lines: 30-58, it has been described how the conversion (container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted) happens during the execution of the conversion logic in the active module configuration. It has been stated in col. 8 lines 51-53: The configuration data that contains containers, parameters, etc. can only be read and edited with the active module configuration”. Therefore, it is clear that the functional panels which is identifiers or configurable parameter get activated in active module configuration during the execution of the conversion logic);
wherein activating a panel activates the configuration items which are assigned the same functional categories as the activated panel, while substantially simultaneously the panels and configuration items having a different functional category are deactivated (Fischer discussed (in col. 7 lines: 30-58) that functional panels which is identifiers or configurable parameter get activated in active module configuration during the execution of the conversion logic. During conversion the container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted. Fischer mentioned (in col. 8 lines 51-53) that the configuration data that contains containers, parameters, etc. can only be read and edited with the active module configuration. Therefore, it is understood that while activating the functional panel which eventually results in activation of configuration items or parameters during the execution of the conversion logic. Fischer disclosed in col. 7 lines: 36-51: “During the execution of the conversion logic all containers are processed in the source configuration. The name and description, etc. of the new container is taken over from the source container. It is marked on the source container (persistently) that it has been converted, and the container newly created for this is also saved. In the next step, all parameters of the source container are processed. If a parameter with the same name and the same form exists in the definition of the newly created target container, parameter values are copied from the source parameter to the target parameter, and the source parameter is marked as converted”. Therefore, it is understood that when parameter values are copied from the source parameter to the target parameter, which means the configuration items or parameters in the source container and the activated functional Fischer disclosed in col. 4 lines 24-35: a plurality of configurations (active and inactive), between which a switch can be made, for a control unit configuration for a module. The parameters and containers which cannot be converted, are preserved and restored to the "old" definition during conversion. Because changes made in an active module configuration implicitly also affect the inactive module configurations there is also the further advantage that if parameters are changed or containers are deleted in the active module configuration, the parameters are also changed or deleted after conversion to another definition in the other module configuration as well”. In col. 7 lines 7-13: In the actual conversion logic commands are generated in the conversion program code, which ensure that the containers and parameters that were actually converted are marked in the source configuration. This information can be required after execution of the conversion logic to remove the successfully converted data from the inactive source configuration.” Therefore, it is understood that if parameters or containers are changed or deleted in the active module configuration, the parameters are also changed or deleted after conversion to another module configuration and the converted data from the inactive source configuration get removed. Since Fischer discussed that a switch can be made for active and inactive configuration, which means deactivation happens simultaneously with the activation for the functional panels and configuration items (parameters, containers etc)).
       

Conclusion
9.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Juhász et al. (Patent No: US10444745B2) disclosed “A method for automated configuration of a tester equipped for testing a control unit. A first and second model of technical systems being executed in the tester. The execution of the models taking place periodically with defined sampling rates. An FPGA executes the first and / or the second model and a CPU executes the first or the second model”.
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 8:30 a.m. to 6:00 pm (EST). 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
   Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

/NUPUR DEBNATH/Examiner, Art Unit 2129                                                                                                                                                                                                        

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129